Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Daniel Olguin, Appellant                               Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-13-00171-CR          v.                         11F0890-202).      Memorandum Opinion
                                                       delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                           Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Daniel Olguin, pay all costs of this appeal.




                                                       RENDERED FEBRUARY 25, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk